Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill US 5696895 in view of Roug US 9619389

 	1. A failure management method for responding to a failed or failing node in a plurality of nodes performing a first task comprising a plurality of calculations, each node in the plurality of nodes performing a calculation of the plurality of calculations, each node in the plurality of nodes being connected to a respective storage medium via a link that is redirectable to connect the respective storage medium to a different node in the plurality of nodes, and each node being configured to locally back up its state to its respective storage medium where the local backup of the state of each node is coherent with one another so each local backup corresponds to a same state of the first task (Hemphill: fig. 1, 4 - multiple backup server system), the method comprising:
redirecting a redirectable link between a failed or failing first node in the plurality of nodes and a first storage medium to connect the first storage medium to an operational second (Hemphill – fig. 1, 4, units (i.e., links) 114, 118, 218, 214, col. 1, line 1-4 – switchable disk subsystem); 
retrieving the local backup of the state of the failed or failing first node to the operational second adding a new third node (Hemphill: i.e., fig. 4, unit 504, or col. 11, lines 5-20 “newly mounted drives”) to the plurality of nodes, the new third node connected to a storage medium via a redirectable link (Hemphill – fig. 1, 4, col. 2, line 20-40 disk subsystem 102/524 switches connection of its internal disk from port connected to bus 114/512 to port connected to bus 218/530);
transmitting the local backup of the state of the failed or failing first node to the storage medium of the new third node (Hemphill: col. 2, line 20-40; col. 4, lines 30-67 - the recovery agent 110 or 210 in the other server fail to send that heartbeat, the other recovery agent 110 or 210 will cause the NOS 108 or 208 to obtain control of failed server's switchable disk subsystem 102 or 202): and
storing the transmitted local backup of the state of the failed or failing first node on the storage medium of the new third node (Hemphill: fig. 1, col. 1, line 1 – col. 5, line 15, col. 11, lines 20-62, col. 2, line 20-40; col. 4, lines 30-67 - The servers each monitor the other for continued operation. Should one server fail, the other server causes the failed server's storage system to switch to the still running server. The still running server then mounts the drives or other media in the newly acquired storage system, informs any running applications of the new drives, and continues running, assuming not only its own responsibilities, but also the responsibilities of the other, failed server – col. 2, lines, 32-40). 
Hemphill merely discloses the term of “coherent”
Roug further teaches wherein each node is coherent with one another so each local backup corresponds to a same state of the first task (Roug: fig. 6A-6C -  for example: When application A1 611 attempts a read 675, following the read acknowledgment that is returned (RAck), cache data is read and data 1 is returned back to application A1. Subsequently, when application A3 performs a read 678, the most recent block of data, data 2, is returned. Because data is stored coherently, both the persistent data and cache data get updated with the most updated data being written by any of the applications while the reads always receives the most updated data. Further, as will be shown, in subsequent figures, the data written to the persistent stores and cache can be available across multiple nodes. FIG. 6C is a continuation of FIG. 6B, wherein both the cache data 615 and persistent data 620 are initialized with data 2. At time T702 in FIG. 6C, application A1 633 performs a read. The read (from slave node 2) first needs to check the current state of the data at the MD Master 614 and send an acknowledgment back to the local MD Cache 651 in node 2. Subsequently, the local MD Cache 651 accesses the persistent data 620 to retrieve data 2 which is then relayed to application A1 at time T706. At the same time, the local cache data 652 in node 2 is updated so that subsequent accesses by applications in node 2 do not need to access the persistent data. Accordingly, the read generated by application A2 at T703, can access data 2 directly from the local cache data 652)
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Hemphill’s invention in order to include PCIe architectures including NVM Express (NVMe) or the PCIe solid state storage architectures that do storage processing on a standard storage network (col. 1, lines 44-47), taught by Roug.
each of the plurality nodes (41-43) is within a first computing blade, wherein all local backups of the plurality of nodes (41-43) within the first computing blade are transmitted to new nodes within a new computing blade (61-63), the new nodes of the new computing blade being added to the network upon failure of the failed or failing first node (Hemphill – fig. 1, col. 2, lines, 32-40).

3.  The failure management method according to claim 1, wherein the failed or failing first node was performing a first calculation of the plurality of calculations, and the method further comprises: relaunching said first calculation from the local backups during the first task being performed during which the failed or failing first node failed (21, 42) (Hemphill – col. 4, lines 30-67, fig. 1, col. 2, lines, 20-40).

4.  The failure management method according to claim 3, further comprising during the relaunching step: relaunching nodes (51-53) that are not failing and do not belong to a first computing blade that includes the failed or failing first computing node (42), the relaunching being carried out from the local backup of the state of the nodes (51-53) that are not failing and do not belong to said first computing blade (Hemphill – fig. 1, col. 1, abstract - multiple servers concurrently act as back-up servers for each other even while they are providing their own server services to the system – fig. 1, col. 2, lines, 32-40). 

5. The failure management method according to claim 3, wherein after the relaunching step, the nodes (21-63) are synchronized with one another to relaunch the nodes (21-63) in the (Hemphill – col. 4, lines 30-67, fig. 3, acquire access to the data on the switchable disk subsystem 102 or 202).

7.  The failure management method according to claim 1, wherein a switch connects the plurality of nodes (21-53) to the storage media (31-56) of each of the nodes (21-53), and the link between each storage medium (31-56) comprises the switch (1), and the redirection of the link between each node (21-53) and the storage medium (31-56) of each  node so as to connect said storage medium (31-56) of each node to said another one of the nodes (21-53), is performed by a switch changing of the switch (1) connecting the nodes (21-53) to the storage media (31-56) of each of the nodes (21-53) (Hemphill – fig. 1, col. 1, line 1 – col. 5, line 15).  

8.  The failure management method according to claim 1, wherein the retrieving step changes the attachment of the storage medium (31, 45) of the local backup of the state of the failed or failing first node (21, 42) via a switch (1) to which is attached to the failed or failing first node (21, 42) and the storage medium (31, 45) of the failed or failing first 4Application No. 16/449,120node (21, 42), the switch changing the attachment without passing through the failed or failing first node (21, 42) itself  (Hemphill – fig. 1, col. 1, line 1 – col. 5, line 15).

9.  The failure management method according to claim 8, wherein the change of attachment is achieved by sending a command to the switch (1), the command passing through one of plurality of nodes (22, 23) attached to the switch (1) by a management port (11, 14).  

Hemphill: SCSI; Roug: fig. 3, unit 100, col. 6, lines 30-43).

11.  The failure management method according to claim 7, wherein 3 to 10 of the plurality of nodes (21-63) are attached to the switch (Hemphill – fig. 1).  

12.  The failure management method according to claim 1, further comprising, for all the nodes (21-53) of the network performing said first task, including when none of the nodes (21-53) performing said first task are failing, a global backup step for all the nodes (21-53), the global backup step being performed less often than any local backup steps for the nodes (21-53) of the network performing said first task  (Hemphill – fig. 1, col. 1, abstract - multiple servers concurrently act as back-up servers for each other even while they are providing their own server services to the system).

13. The failure management method according to claim 1, wherein, for at least one of the plurality of nodes (21-53) performing said first task, the storage media (31-56) are flash memories (Roug: fig. 3, unit 100, col. 1, lines 44-47, col. 6, lines 30-43).

14. The failure management method according to claim 13, wherein the flash memories are NVMe memories (Roug: fig. 3, unit 100, col. 1, lines 44-47, col. 6, lines 30-43).  

15. The failure management method according to claim 2, wherein the failed or failing first node was performing a first calculation-is, and wherein the method further comprises: after Hemphill – fig. 1, col. 1, abstract - multiple servers concurrently act as back-up servers for each other even while they are providing their own server services to the system).

Regarding claims 21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7-15, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 6/1/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
The cited art fails to teach “a plurality of nodes performing a first task comprising a plurality of calculations, each node in the plurality of nodes performing a calculation of the plurality of calculations” as recited in independent claim 1 and similarly in independent claim 21.

Response to Arguments:
it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 1, line 1 – col. 5, line 15, col. 11, lines 20-62 – col. 2, lines, 20-40) of Hemphill, for example: The servers each monitor the other for continued operation. Should one server fail, the other server causes the failed server's storage system to switch to the still running server. The still running server then mounts the drives or other media in the newly acquired storage system, informs any running applications of the new drives, and continues running, assuming not only its own responsibilities, but also the responsibilities of the other, failed server …….This active backup server technique and system can be further extended to a system in which even more than two active servers provide backup and recovery capability to each other (herein it’s considered same as a plurality of nodes performing a first task comprising a plurality of calculations, each node in the plurality of nodes performing a calculation of the plurality of calculations).…..(herein it’s considered same as a plurality of nodes performing a first task comprising a plurality of calculations, each node in the plurality of nodes performing a calculation of the plurality of calculations).

Applicant Argument:
           the cited art fails to teach “transmitting the local backup of the state of the failed or failing first node to the storage medium of the new third node; and storing the transmitted local backup of the state of the failed or failing first node on the storage medium of the new third node” as recited in independent claim 1 and similarly recited in independent claim 21.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 1, line 1 – col. 5, line 15, col. 11, lines 20-62 – col. 2, lines, 32-40) of Hemphill, for example: disk subsystem 102 or 524 switches connection of its internal disk from port connected to bus 114 or 512 to port connected to bus 218 or 530. Please Note: server 504 in fig. 4 considered as the new/third node …..(herein it’s considered same as transmitting the local backup of the state of the failed or failing first node to the storage medium of the new third node; and storing the transmitted local backup of the state of the failed or failing first node on the storage medium of the new third node).
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 2, line 20-40) of Hemphill, for example: A first network server is on-line, or active, providing network users with server access through a network operating system; simultaneously, a second network server is also on-line, or active, also providing network users with a second, independent server. Each server is connected to a storage system, such as a disk array, which holds data for network user access. Each server, however, is also connected to the other server's storage system, and can force that other storage system to "switch" from the other server to itself. The servers each monitor the other for continued operation. Should one server fail, the other server causes the failed server's storage system to switch to the still running server. The still running server then mounts the drives or other media in the newly acquired storage system, informs any running applications of the new drives, and continues running, assuming not only its own responsibilities, herein it’s considered same as transmitting the local backup of the state of the failed or failing first node to the storage medium of the new third node; and storing the transmitted local backup of the state of the failed or failing first node on the storage medium of the new third node).

Applicant Argument:
           Nothing in the cited art teaches the limitations of claim 2, and particularly, “wherein all local backups of the plurality of nodes (41-43) within the first computing blade are transmitted to new nodes within a new computing blade (61-63), the new nodes of the new computing blade being added to the network upon failure of the failed or failing first node”.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 2, line 20-40) of Hemphill, for example: A first network server is on-line, or active, providing network users with server access through a network operating system; simultaneously, a second network server is also on-line, or active, also providing network users with a second, independent server. Each server is connected to a storage system, such as a disk array, which holds data for network user access. Each server, however, is also connected to the other server's storage system, and can herein it’s considered same as wherein all local backups of the plurality of nodes (41-43) within the first computing blade are transmitted to new nodes within a new computing blade (61-63), the new nodes of the new computing blade being added to the network upon failure of the failed or failing first node).

Applicant Argument:
           Nothing in the cited art teaches the limitations of claims 3 and 5. Claim 3 requires, in part, “relaunching [a first calculation that was being performed by the failed or failing first node] from the local backups during the first task being performed during which the failed or failing first node failed”, while claim 5 further requires the nodes be synchronized with one another to relaunch the nodes in the same state of the first task”.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 2, line 20-40) of Hemphill, for example: A first network server is on-line, or active, providing network users with (col. 4, lines 30-67) to this end, the recovery agent 210 then provides a message to the application 206 indicating that new drives are available. The application 206 is then able to access those new drives and provide data on those new drives on the switchable disk subsystem 102 to users on the network N. Thus, after a slight delay, the users are again able to access the data they had previously accessed through the first server 100.(herein it’s considered same as wherein requires, in part, “relaunching [a first calculation that was being performed by the failed or failing first node] from the local backups during the first task being performed during which the failed or failing first node failed… further requires the nodes be synchronized with one another to relaunch the nodes in the same state of the first task).
In addition, the Examiner would like to draw attention to (fig. 6-7) of Roug, for example: In FIG. 6D, both application A3 613 and application A2 632 attempt to write (data 4 and data 5 respectively) at the same time. Before application A2 632 can perform a write, MD Master 614 first needs to be accessed to determine the correct state and update it if necessary as shown in The interface focuses on keeping the NVMe or persistent memory interface coherently synchronized with a system maintaining a combination of persistent memory, solid state storage and hard disk storage. FIG. 7B provides an expanded view of the NVMe interface between the application node and the storage. FIG. 7C provides an expanded view of the persistent memory interface between the application node and the storage …..(herein it’s considered same as wherein requires, in part, “relaunching [a first calculation that was being performed by the failed or failing first node] from the local backups during the first task being performed during which the failed or failing first node failed… further requires the nodes be synchronized with one another to relaunch the nodes in the same state of the first task).

Applicant Argument:
a global backup step for all the nodes (21-53), the global backup step being performed less often than any local backup steps for the nodes (21-53) of the network performing said first task”.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1-4, col. 2, line 20-40) of Hemphill, for example: A first network server is on-line, or active, providing network users with server access through a network operating system; simultaneously, a second network server is also on-line, or active, also providing network users with a second, independent server (i.e., herein considered as the global backup). Each server is connected to a storage system, such as a disk array, which holds data for network user access. Each server, however, is also connected to the other server's storage system, and can force that other storage system to "switch" from the other server to itself. The servers each monitor the other for continued operation. Should one server fail, the other server causes the failed server's storage system to switch to the still running server. The still running server then mounts the drives or other media in the newly acquired storage system, informs any running applications of the new drives, and continues running, assuming not only its own responsibilities, but also the responsibilities of the other, failed server…..(herein it’s considered same as a global backup step for all the nodes (21-53), the global backup step being performed less often than any local backup steps for the nodes (21-53) of the network performing said first task).


The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415